Citation Nr: 0408090	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1997 to October 
2000.

This case comes before the Board of Veterans' Appeals (the 
Board) from a December 2002 RO decision that denied an 
increase in a 10 percent rating for IBS.  


FINDINGS OF FACT

The veteran's IBS is severe in degree, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.


CONCLUSION OF LAW

The criteria for a 30 percent rating for IBS are  met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1997 
to October 2000.  Her service medical records show IBS.  
After medical and physical evaluation boards, she was 
discharged from service due to the condition.

In September 2001, following a VA examination, the RO granted 
service connection and a 10 percent disability rating for 
IBS.

Private medical records from the Premiere Medical Group show 
that in June 2002 the veteran's complained of abdominal pain.  
She weighed 147 pounds.  (Medical records on file show she is 
5'1" tall.)  It also noted that she underwent a C-section in 
2001.  VA medical records show that the veteran weighed 155 
in August 2002.

In August 2002, the veteran filed a claim seeking an 
increased rating for her IBS.  

In September 2002, the RO sent correspondence to the veteran 
informing her of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

VA medical records note the veteran weighed 159 in November 
2002.  A private medical record from November 2002 notes the 
veteran complained of increasing abdominal bloating, loose to 
diarrhea stools, and recurring nausea without emesis.  
Physical examination of the abdomen revealed it to be soft, 
with normal active bowel sounds, and mild generalized 
tenderness.  No guarding or rebound was noted.  The report 
noted an assessment of IBS by history with exacerbation of 
symptoms.  

In November 2002, a VA examination of the intestines was 
conducted.  The veteran complained of such symptoms as 
abdominal pain, fecal urgency, alternating constipation and 
diarrhea, and mucous in stools.  She said she has been more 
constipated than anything.  She said the pain varied with 
eating and was typically relieved by a bowel movement.  She 
was taking medication for the abdominal pain.  She denied any 
weight loss or loss of appetite.  Physical examination 
revealed the abdomen to be soft.  She had normoactive bowel 
sounds.  There was mild tenderness in the epigastric region 
without rebound.  No masses were noted, and no 
hepatosplenomegaly.  The diagnosis was IBS.  

A February 2003 private treatment report, and a letter dated 
that same month from Peter A. D.O. (Premier Medical Group), 
describe the veteran's IBS.  It was noted she took daily 
medication for abdominal pain.  She reported virtually daily 
symptoms of cramping and pain.  It noted that she had gained 
some weight recently due birth control pills.  It was noted 
that currently her weight was 148, and in June 2002 her 
weight was 147.  The doctor commented that the IBS symptoms 
were fairly well controlled, but she still had daily 
symptoms.  

An April 2003 treatment report noted the veteran's complaints 
of increasing episodes of abdominal cramping, diarrhea or 
constipation, and bloating.  Physical examination of the 
abdomen revealed it to be soft, with minimal generalized 
tenderness, no guarding or rebound.  Bowel sounds were 
active, and no organomegaly.  The report noted her weight to 
be 137.8 pounds.  

In June 2003, the veteran was seen for a gastroenterology 
consultation.  She reported complaints of constant epigastric 
abdominal cramping and pain.  She reported constant nausea 
and occasional clear vomitus.  The report noted that she has 
been trying to lose weight through diet and exercise since 
December, and that she had lost over 30 pounds in the past 
six months.  Physical examination of the abdomen revealed 
healed surgical scars.  The abdomen was soft, nontender and 
nondistended.  Bowel sounds were positive.  The report 
concluded with an impression of symptoms consistent with IBS, 
and recommended that she undergo an upper gastrointestinal 
examination with small bowel to rule out other etiology of 
gastrointestinal disease.  

A medical report, dated in June 2003, was received form A. 
Patil, M.D.  The doctor noted the veteran's complaints of 
left-sided abdominal pain and constipation.  She reportedly 
had been taking medication without much benefit.  She had 
lost 25 pounds.  The report noted an impression of abdominal 
pain with weight loss, inflammatory bowel disease, and 
possible diverticulosis.  A June 2003 treatment report noted 
she weighed 136 pounds.  

A letter, dated July 2003, was received from the veteran's 
employer.  The letter indicated that the veteran had missed 
seven days of work since she began her employment there in 
August 2000 due to her IBS and/or doctor's appointments for 
this condition.  

The report of an August 2003 upper gastrointestinal X-ray 
study notes an impression of a small amount of 
gastroesophageal reflux and small duodenal diverticulum.  

In various written statements, dated into 2004, the veteran 
and her representative have essentially argued that the 
criteria for the next higher rating for IBS are shown.

II.  Analysis

The veteran contends her service-connected IBS has worsened 
and warrants a rating higher than 10 percent.

Through correspondence, the rating decision, the statement of 
the case, and supplemental statement of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate her claim, and of her and the VA's respective 
duties to obtain evidence.  Pertinent identified medical 
records have been obtained, and VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied. 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is assigned for moderate irritable colon 
syndrome (spastic colitis, mucous colitis, etc.), with 
frequent episodes of bowel disturbance and abdominal 
distress.  A 30 percent rating is assigned for severe 
irritable colon syndrome, with diarrhea, or alternating 
diarrhea and constipation, and more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

VA and private medical examination and treatment reports from 
2002 and 2003 show the veteran has repeatedly complained of 
symptoms which typify severe IBS, including diarrhea, or 
alternating diarrhea and constipation, and more or less 
constant abdominal distress.  She has frequently sought 
treatment for the condition and is on daily medication in an 
attempt to control abdominal pain and other symptoms of the 
disorder.  Based on all the evidence, the Board finds that 
the veteran's service-connected IBS is now severe in degree, 
as described in Code 7319, and such warrants an increased 
rating to the level of 30 percent.  The benefit-of-the doubt 
doctrine has been applied in granting this benefit.  
38 U.S.C.A. § 5107(b).


ORDER

An increased rating, to 30 percent, for IBS is granted.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



